Citation Nr: 1125853	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-27 989	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service with the United States Navy (USN) from January 1944 to August 1946, including service in the Pacific Proving Grounds (PPG), and from November 1948 to August 1949.  He died in February 2005.

In response to a February 2010 Joint Motion For Partial Remand, this case was remanded by the Board of Veterans' Appeals (Board) in September 2010 to the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO) for additional development, to include a VA oncology opinion and, if this action does not result in a grant of the claim, action by the Under Secretary for Benefits.  

Because a VA oncology opinion was obtained in December 2010 and subsequent written statements were obtained from  the Director of the Environmental Agents Service and the Director of Compensation and Pension, there has been substantial compliance with the September 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The appellant testified at a personal hearing before the undersigned Veterans Law Judge in April 2009, and a transcript of the hearing is of record.  




FINDINGS OF FACT

1.  The Veteran died in 2005 as a result of prostate cancer.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  Prostate cancer and any disease or injury which caused or contributed to the Veteran's death was not incurred in or aggravated by military service.

4.  Prostate cancer was not manifested in active service or within one year of the Veteran's discharge from his initial period of military service in August 1946 and it is not otherwise etiologically related to service, to include in-service radiation exposure during Operation CROSSROADS in the PPG in 1946.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").
The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.

In a March 2005 pre-adjudication letter, the RO informed the appellant of the requirements needed to establish her claim of entitlement to service connection for the cause of the Veteran's death.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of Appeals for Veterans Claims (Court) held that in a claim for benefits for the cause of the Veteran's death, VA's duty to notify under 38 U.S.C.A 
§ 5103(a) must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

VA has satisfied the notice requirements outlined in Hupp.  With respect to the first Hupp element, the RO did not notify the appellant of the Veteran's 
service-connected disabilities as he was not service-connected for any disabilities at the time of his death.

Regarding the second and third elements of Hupp notice, in the March 2005 letter, the RO notified the appellant that to support her claim for service connection for the cause of the Veteran's death, she was required to submit evidence showing a reasonable possibility that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  The Board finds that this notice fulfills the requirements of Hupp.  Therefore, all notification requirements pursuant to Hupp have been fulfilled and the Board may proceed with the adjudication of the claim for service connection for the cause of the Veteran's death.

The appellant, however, was not informed that an effective date would be assigned if her cause of death claim was granted.  As her claim is being denied, no effective date will be assigned; thus, there can be no possibility of any prejudice to the appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and private records of the Veteran during his lifetime that have been associated with the claims files.  In addition, the Veteran's service treatment and personnel records have also been obtained and are contained in the claims files.  Finally, in April 2009, the appellant gave testimony on the instant claim before the undersigned at the Salt Lake City, Utah RO.

Further medical inquiry by VA is not necessary in this matter.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the appellant's cause of death claim decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the appellant has had a meaningful opportunity to participate in the development of her claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2008).




Analysis

In order to establish service connection for the cause of death of the Veteran, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the Veteran's death.  38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  The death of a Veteran will be considered to have been due to a service- connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, certain chronic diseases, such as osteitis deformans (Paget's disease) and malignant tumors, may be presumed to have been incurred in service if they are manifested to a compensable degree within one year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) (Both discussing the factors of service connection).

Service connection for a disorder which is claimed to be due to radiation exposure during service, such as the appellant's claim for service connection for the cause of the Veteran's death, can be established in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).

First, there are certain types of cancer which will be presumptively service connected.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  This is not at issue in the appellant's claim for service connection for the cause of the Veteran's death, as prostate cancer is not listed as one of these diseases.  Id.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  The list includes prostate cancer.  38 C.F.R. § 3.311(b) further states that, if a Veteran has one of the radiogenic diseases, a dose estimate should be obtained and the case will be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  Id.

Third, service connection for disability claimed as due to exposure to ionizing radiation may also be granted under 38 C.F.R. § 3.303(d) when competent evidence establishes that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's certificate of death shows the immediate cause of death was listed as prostate cancer, which had its onset three years earlier.
Service treatment records from the Veteran's initial period of service in the USN are wholly devoid of any complaints, diagnosis, or treatment for any chronic bone or joint disorder or prostate pathology.  An August 1946 service separation examination report shows that the Veteran's extremities (bones, joints, muscles, feet) were evaluated as "Normal."  The Veteran's genitourinary system was not found to have been normal as a result of a surgically absent left testicle, as opposed to any prostate pathology.  (See August 1946 service separation examination report).  

The first post-service medical evidence of Paget's disease and prostate cancer was prior to 1969 and in 2002, respectively.  (See January 2008 letter to the appellant, prepared by C. Merkley, M. D., reflecting that the Veteran had symptoms of Paget's disease involving multiple sites in the bone since 1969 or earlier, and that he had been diagnosed with prostate cancer in 2002).

The evidence confirms that the Veteran served during Operation CROSSROADS in 1946.  Thus, during his lifetime, he was a radiation-exposed Veteran in accordance with 38 C.F.R. § 3.309(d)(3).  (See, November 2006 letter from the Defense Threat Reduction Agency (DTRA) to VA).

In addition, and as noted previously herein, prostate cancer is among the "radiogenic" diseases listed under 38 C.F.R. § 3.311.  However, the demonstration of a potentially radiogenic disease and exposure to ionizing radiation during service does not necessarily establish entitlement to service connection.  The Board must consider all relevant factors, including the amount of radiation exposure, in determining whether the record supports the contended etiologic relationship.

In their November 2006 letter to VA, DTRA indicated that radiation doses that the Veteran could have received during his participation in Operation CROSSROADS were not more than: (i) External gamma dose (18 roentgen equivalent unit (rem)); (ii) External neutron dose (0.5 rem); and (iii) Internal committed dose to the prostate (alpha) and (beta + gamma) (4.5 and 2 rems, respectively).  Id.

In a December 2006 memorandum, VA's Chief Public Health and Environmental Hazards Officer advised that prostate cancer compensation claims from atomic Veterans "may be evaluated using screening doses derived from the Interactive Radio epidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH)." It was also indicated that "since the attached prostate screening doses are based on gamma/beta radiation, the REPORTED doses have to be ADJUSTED for neutron and alpha radiation," and added that the adjustments are made by multiplying both the neutron and alpha doses each by 4 before adding all the doses together.

According to VA's Chief Public Health and Environmental Hazards Officer, Officer, the ADJUSTED total prostate doses for PPG cases is 40 rem.  It was also held that all PPG cases involving Veterans whose prostate cancers were diagnosed 25 or more years after exposure, such as the Veteran's case, and /or who were exposed at age 25 or more have "ADJUSTED" total prostate disease less than the applicable screening doses.

VA's Chief Public Health and Environmental Hazards Officer concluded that it was unlikely that prostate cancers in these PPG Veterans could be attributed to exposure to ionizing radiation in service.  The record contains no competent probative medical evidence to the contrary.

The preponderance of the evidence is against the Veteran's claim for service connection for the cause of the Veteran's death.  The evidence is negative for complaints, diagnosis, or treatment for any prostate pathology during either period of military service or within any one-year presumptive period.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, while the Veteran was exposed to ionizing radiation during service, military experts have determined that his total ADJUSTED dose exposure is less than the applicable screening doses.  To paraphrase the opinions of the DTRA and VA's Chief Public Health and Environmental Hazards Officer, a causal link between such a low dose exposure and the incurrence of prostate cancer some 50 years later is unlikely.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In support of the appellant's claim that the Veteran's in-service radiation exposure during Operation CROSSROADS in 1946 caused his Paget's disease, which, in turn, weakened his bones and overall constitution and led to the development of his fatal prostate cancer, is a January 2008 opinion from the Veteran's treating oncologist, R. S. Hansen, M. D.  According to an additional opinion from Dr. Hansen dated in August 2010, it was more likely than not that the Veteran's service radiation exposure contributed to his subsequent health problems and death.

The appellant testified at her travel board hearing in April 2009 that the Veteran was exposed to radiation aboard the USS Pensacola during Operation CROSSROADS and that he first sought treatment for bone pain in the mid 1950's from a private physician but that these records are no longer available.

According to a December 2010 VA medical opinion from a VA oncologist, who had reviewed the claims folder, it was substantially more likely that the Veteran' s cancer represented a sporadic prostate cancer rather than a radiation-induced prostate cancer.  To support this conclusion, the opinion cited a 2007 study of solid cancer incidence in atomic bomb survivors from 1958 to 1998 in which there was no indication of a statistically significant dose response for cancers of the pancreas, prostate and kidney.  

An April 2011 Memorandum from the Director of VA Environmental Agents Service noted the DTRA dose estimates and noted that the IREP of NIOSH was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  The Program calculated a 99th percentile value for the total probability of causation of 23.61%.  Based on this finding, it was considered to be unlikely that the Veteran's prostate cancer could be attributed to ionizing radiation exposure while in service.

In an April 2011 letter, the Director of Compensation and Pension Service stated that, based on a review of the entire evidence, there was no reasonable possibility that the Veteran's prostate cancer was the result of exposure to ionizing radiation in service.  

Also on file are multiple medical articles on radiation exposure and its effects on health.  These articles, which include references to Operation CROSSROADS, are general articles about the adverse effects of radiation exposure.  These articles are not, however, specific to the circumstances of the Veteran's case.

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (Observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); Mariano v. Principi, 17 Vet. App. 305, 317 (2003) (Observing that flawed methodology in creating medical report renders physician's opinion of "questionable probative value."); Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(Observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight).

There is medical evidence both for and against the claim on appeal.  Dr. Hansen reported that he had initially met the Veteran in September 2002, and that he had treated him for high-risk prostate cancer.  Dr. Hansen noted that the Veteran also had Paget's disease of the bone.  Dr. Hansen ultimately concluded that the Veteran's Paget's disease had compromised his bony environment in a way that made metastatic prostate cancer to the bones a more likely event.  He further stated that the prior radiation exposure that the Veteran had during his military service was a risk factor for developing these two "cancers" in the first place.  

Dr. Hansen's medical opinions in favor of the claim are not as probative as the medical evidence against the claim.  To the extent that he renders an opinion as to causality, his opinion is that Paget's disease was present before prostate cancer - a fact already of record.  While he states that Paget's disease "compromised [the Veteran's] 'bony environment'" to make metastatic prostate cancer to the bones a "more likely event," his ultimate conclusion only cites what was previously known and investigated by VA - that radiation exposure is a "risk factor" in the development of the cancers at issue.  

Moreover, Dr. Hansen did not provide references to any medical literature or treatises.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 1 40 (1993).

Although the Veteran was exposed to ionizing radiation in service, military experts have determined that his total ADJUSTED dose exposure is less than the applicable screening doses.  A causal link between such a low dose exposure and the incurrence of prostate cancer over 50 years later has been determined to be unlikely.  In fact, the 23.61 percent probability remains well below equipoise, meaning 50 percent, or better for an allowance of this claim. 

Therefore, even though the Veteran was exposed to some level of ionizing radiation while on active duty, service connection cannot be granted pursuant to 38 C.F.R. 
§ 3.311 for prostate cancer because the preponderance of the competent evidence is against finding a nexus between any such exposure and the claimed disability.

In reaching the above conclusion, the Board has not considered the April 2009 hearing testimony and the written statements from the appellant in support of the claim.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the instant case, however, the evidence of record does not demonstrate that the appellant, who is competent to comment on the Veteran's symptoms such as bone pain, has the requisite expertise to render a medical diagnosis or to comment on a question of medical causation or aggravation.  Therefore, these statements are not probative evidence as to the issue on appeal.  The medical articles on file have also been considered; however, they are not specific to the Veteran's exposure discussed above and, therefore, do not change the determination reached by the Board.




In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


